 WAIKIKI SUNSET HOTELWaikiki Sunset Hotel, Incorporated and GuillermaCabacungan, Gregoria A. Bayan, Perpetua Salesand Culinary and Service Employees Union,Local 555, AFL-CIO. Cases 37-CA-2005-2,37-CA-2005-3, 37-CA-2005-4, 37-CA-2044-2, and 37-CA-2044-320 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 23 January 1984 Administrative Law JudgeGerald A. Wacknov issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the Charging Parties filed an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1andconclusions.2ORDERThe National Labor Relations Board orders thatthe Respondent, Waikiki Sunset Hotel, Incorporat-ed, Honolulu, Hawaii, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a) Discharging or otherwise discriminatingagainst any employee for supporting Culinary andService Employees Union, Local 555, AFL-CIO,or any other union.(b) Coercively interrogating any employee aboutunion support or union activities.i The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.The judge found that Carmelita Pagampao was either a supervisor oragent of the Respondent. We find that she was the Respondent's agent,rather than a supervisor. Limestone Apparel Corp., 255 NLRB 722, 733(1981), enfd. 705 F.2d 362 (6th Cir. 1982); Quality Drywall Co., 254NLRB 617, 620 (1981). Pagampao's title at the time of the alleged viola-tions was linen room attendant, but the judge found that the other maidsperceived her to be their supervisor and believed that she spoke on man-agement's behalf. The judge found that Pagampao inspected the maids'work, reprimanded them, and threatened them with discharge when theydid not perform properly. The judge also found that Pagampao fired an-other maid pursuant to her supervisor's direction. We find that Pagampaowas acting as the Respondent's agent when she interrogated the othermaids about their union activity.(c) Threatening any employee with discharge be-cause of union support or union activities.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Offer Guillerma Cabacungan and GregoriaBayan immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges pre-viously enjoyed, and make them whole for any lossof earnings and other benefits suffered as a result ofthe discrimination against them, in the manner setforth in the remedy section of the decision.(b) Remove from its files any reference to theunlawful discharges and notify the employees inwriting that this has been done and that the dis-charges will not be used against them in any way.(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its Honolulu, Hawaii facility copies ofthe attached notice marked "Appendix."3Copiesof the notice, on forms provided by the RegionalDirector for Region 20, after being signed by theRespondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.We shall issue an order in lieu of the judge's recommended Order toinclude the usual injunctive language prohibiting the Respondent fromengaging in any "like or related" unlawful activity, and to correct otherinadvertent errors. We shall also issue a new notice to employees.s If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."271 NLRB No. 58333 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge or otherwise discrimi-nate against any of you for supporting Culinaryand Service Employees Union, Local 555, AFL-CIO, or any other union.WE WILL NOT coercively question you aboutyour union support or activities.WE WILL NOT threaten you with discharge be-cause of your union support or activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Guillerma Cabacungan and Gre-goria Bayan immediate and full reinstatement totheir former jobs or, if those jobs no longer exist,to substantially equivalent positions, without preju-dice to their seniority or any other rights or privi-leges previously enjoyed and WE WILL make themwhole for any loss of earnings and other benefitsresulting from their discharges, less any net interimearnings, plus interest.WE WILL notify each of them that we have re-moved from our files any reference to her dis-charge and that the discharge will not be usedagainst her in any way.WAIKIKI SUNSET HOTEL, INCORPO-RATEDDECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge.Pursuant to notice, a hearing with respect to this matterwas held before me in Honolulu, Hawaii, on November9 and 10, 1983. The charge in Case 37-CA-2005-2 wasfiled on February 7, 1983, by Guillerma Cabacungan, anindividual. The charge in Case 37-CA-2005-3 was filedon February 7, 1983, by Gregoria A. Bayan, an individ-ual. The charge in Case 37-CA-2005-4 was filed on Feb-ruary 25, 1983, by Perpetua Sales, an individual. Thecharges in Cases 37-CA-2044-2 and 37-CA-2044-3were filed on June 27, 1983, by the Culinary and ServiceEmployees Union, Local 555, AFL-CIO (the Union).Thereafter, on August 25, 1983, the Regional Directorfor Region 20 of the National Labor Relations Board(the Board) issued an order consolidating cases and con-solidated complaint and notice of hearing alleging a vio-lation by Waikiki Sunset Hotel, Incorporated (Respond-ent) of Section 8(a)(1) and (3) of the National Labor Re-lations Act.The parties were afforded a full opportunity to beheard; to call, examine, and cross-examine witnesses; andto introduce relevant evidence. Since the close of thehearing, briefs have been received from the GeneralCounsel and counsel for Respondent.On the entire record, and based on my observation ofthe witnesses and consideration of the briefs submitted, Imake the followingFINDINGS OF FACTI. JURISDICTIONRespondent is a Hawaii corporation with an office andplace of business located in Honolulu, Hawaii, and is en-gaged in the operation of a hotel providing food andlodging for guests. In the course and conduct of its busi-ness operations, Respondent annually derives gross reve-nues in excess of $500,000, and sells and performs serv-ices valued in excess of $50,000 for firms located outsidethe State of Hawaii.It is admitted and I find that Respondent is now, andhas been at all times material herein, an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is admitted that the Union is, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issues raised by the pleadings are wheth-er Respondent interrogated employees regarding theirunion activity and threatened them with discharge inviolation of Section 8(a)(l) of the Act, and thereafter dis-charged employees in violation of Section 8(a)(3) of theAct because they had signed union authorization cards.B. The FactsGuillerma Cabacungan began working for Respondentin June 1981 as a room maid in the housekeeping depart-ment. Her last day of employment was on January 31,1983. She signed a union authorization card in late Sep-tember 1982 and solicited other workers to sign cards.During the week of December 26, 1982, Carmelita Pa-gampao I asked Cabacungan whether she had signed apetition for the Union. Cabacungan was fearful of tellingPagampao the truth, and replied that she had not, believ-ing that "if I tell her that I signed the union cards, shewill fire me out." Thereafter, during the last week of De-cember 1982, in Cabacungan's presence, Pagampao con-tinued to interrogate all the maids about whether theyI The status of Pagampao as a supervisor or agent of Respondent isdiscussed infra.334 WAIKIKI SUNSET HOTELsigned cards for the Union. The maids replied that theyhad not.During the week of January 16, 1983, Cabacungan hada conversation with Flora Ledward, head of the house-keeping department. Ledward asked if she had signedthe union petition. Again she said that she had not. OnJanuary 26, 1983, Ledward called a meeting of all themaids who were at work that day. She said that she wasaware of the identity of all the employees who hadsigned the petition, and that all of the "old-timers,"meaning the employees with the most seniority, wereamong them. She went on to say that she would firethose who signed the petition regardless of how goodtheir work performance was, and that those who wouldbe dismissed would first be put on vacation and wouldnot be permitted to return to work.On January 29, 1983, Cabacungan observed that, ac-cording to the posted work assignment sheet, she hadbeen scheduled to begin her vacation after January 31.Later that day she was summoned to see Ledward whotold her that she had been put on vacation and wouldnot be permitted to return to work because she hadsigned the union petition. Her vacation was scheduledfrom February 3 to February 14. She was asked to sign arequest for vacation leave. She did so, believing that herrefusal to sign it would preclude her from any vacationmoney.On Cabacungan's last day of work, January 31, Pa-gampao told her that she was being fired because shehad signed the union card, and added that if Cabacunganhad been truthful by admitting to her earlier that she hadsigned the card "you would have saved your job." Gre-goria Bayan and Eufresinia Dique were also presentduring this conversation.Gregoria Bayan worked for Respondent as a roommaid in the housekeeping department since June 1981.Her last day of employment was January 31, 1983. Shesigned a union card on September 26, 1982, and solicitedsignatures from other employees. She testified similarlyto Cabacungan regarding what Ledward said at themeeting of all the maids on January 26, 1983. On Janu-ary 29, 1983, Bayan noticed that she had been scheduledto begin her vacation. She testified that on that day Led-ward said, "Gregoria, I put you on vacation, and afterthat, you cannot come back to work. I fired you becauseyou signed the union petition." Ledward also told herthat she understood that Bayan was going to return towork at the Halekulani Hotel,2and that she heard thehotel would reopen in March 1983. Bayan replied thatshe had never advised Ledward that she intended toreturn to work for the Halekulani. She testified, howev-er, that returning to work for the Halekulani when it re-opened had always been a distinct possibility.Bayan began working for another employer, the Qual-ity Inn, on February 27, 1983. She was interviewed forwork at the Halekulani on August 1, 1983, and returnedto work at that hotel on August 19, 1983, at which time2 Bayan had worked as a maid at the Halekulani Hotel for approxi-mately 10 years prior to working for Respondent, and had been laid offor terminated from'the hotel when it was closed for renovation.the renovation was being completed. The hotel openedon September 1, 1983.Perpetua Sales has worked for Respondent since No-vember 1980, and is still in Respondent's employ. Shesigned a union card in September 1982. She attended theJanuary 26 meeting, and quoted Ledward as saying, "Iknow all the maids, the seniority signed union cards ...I give them their vacation and they cannot come back towork anymore." Ledward also mentioned, according toSales, that the employees were trying to bring back theformer housekeeper, Ledward's predecessor, to replaceLedward.Apparently on January 26, 1983, Sales spoke to Led-ward about her vacation which was not scheduled tobegin until April 17, 1983. Ledward said Sales could notreturn to work after the vacation. Sales phoned Pagam-pao that evening to inquire about this. Pagampao askedher to tell the truth about who signed union cards. Sales'testimony is confusing, apparently as a result of her limit-ed facility with comprehending and communicating inEnglish. However, in response to Pagampao's question,she either specifically named Cabacungan, Bayan, andherself, or admitted that the "senior" employees hadsigned cards for the Union. Pagampao said that Ledwardfired her because she signed a card.In early April 1983, Sales had a conversation withBruce Nishimoto, Respondent's manager. Nishimoto toldher that she was mistaken about being terminated afterher vacation, and that she would not be fired. She wasgiven a letter to this effect.Flora Ledward has been executive housekeeper forRespondent since February 1980. Ledward testified thatshe had no conversation with Cabacungan, Bayan, orSales about a union petition or union cards, and knewnothing about a union campaign. On the morning of Jan-uary 26, Bayan approached her and said she intended toreturn to the Halekulani Hotel at some unspecified timein February because she did not want to lose her 10years' seniority. As a result of this statement by Bayan,Ledward immediately assembled all the employees, andtold them that the employees who wanted to go to theHalekulani or any other hotel should first take their va-cations, and let her know if they were leaving so that shewould replace them. Nothing was mentioned about theunion petition or union cards. Ledward testified that ittakes time to train a maid, and she wanted to have suffi-cient lead time to hire and train replacements. Two em-ployees, Elena Bannan and Melena Hamasaki, corrobo-rated Ledward's account of the January 26 meeting.On January 29, Ledward had a conversation withBayan and Cabacungan. She asked Bayan when in Feb-ruary she was leaving. According to Ledward, Bayan re-plied that she had called the Halekulani and was advisedthat the hotel would not be opening until June. Ledwardasked Cabacungan if she also intended to leave Respond-ent's employ and go to work for the Halekulani, and shesaid yes. Apparently both employees said they wanted tocontinue working for Respondent until June. Ledwardsaid she could not let them work until June because sheneeded to immediately train replacements, explainingthat cleaning the rooms at Respondent's hotel was par-335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDticularly difficult compared to other hotels. According toLedward, both Bayan and Cabacungan agreed. Bayanasked if she and Cabacungan could work until January31, and thereafter take their vacations, as this would giveBayan an opportunity to rest before she went to the Ha-lekulani.Ledward testified that applicants for employment asroom maids were plentiful, and that there was no diffi-culty in hiring immediate replacements for Bayan andCabacungan. These replacements, however, were nothired until sometime in February.Ledward also denied that, on January 26, she toldSales she would be terminated sometime in May. Rather,Sales asked about her vacation and wanted it to bescheduled for May. Ledward apparently agreed. Therewas nothing said about a union or a union petition.Pagampao testified that she had no knowledge of theUnion, and no discussion with Cabacungan or othermaids about the Union or union petition. She also deniedthat she received a phone call from Sales on January 26or at any other time.Bayan, Cabacungan, and Sales testified that at timesmaterial herein Pagampao was the assistant housekeeperand acted as Ledward's assistant. Cabacungan testifiedthat she has seen Pagampao make out the work sched-ules even on occasions when Ledward was present.Bayan testified that Pagampao would help Ledwardcheck the rooms after they had been cleaned by themaids to see if they were ready to be occupied. Pagam-pao would report to Ledward if the rooms had not beenproperly cleaned, and Ledward would "scold" themaids. Further, Pagampao would direct the maids to re-clean the rooms if they did not want Ledward to yell atthem, and would tell maids that they would be fired ifthey did not clean their rooms properly. Bayan testifiedthat she observed Pagampao discharge another maid, ap-parently pursuant to Ledward's instructions.Respondent's records shows that Pagampao was pro-moted to a working supervisor on February 1, 1983.Ledward testified that prior to February 1, Pagampaowas the linen room attendant. She stocked the linenroom, issued the supplies to the maids, answered the tele-phone, and was responsible for the lost and found items.Ledward testified that prior to February I she was theonly supervisor in the housekeeping department, and di-rected the work of some 25 housekeeping employees inthe 38-story hotel which contains 425 rooms. Everyone,including Ledward and Pagampao, would help out withcleaning the rooms. Pagampao, according to Ledward,was given no authority to discipline or otherwise super-vise the maids or to recommend such action. Regardingcertain matters, such as a maid having to leave workearly, Pagampao would ask Ledward's permission onbehalf of the maid. Contrary to Bayan's testimony, Led-ward stated that Pagampao was not asked to terminateany employee, and did not do so. Rather, the employeein question was terminated by Ledward. On rare occa-sions when Ledward was away from the premises, Pa-gampao had been instructed to call the hotel manager ifthere were any problems that could not wait for Led-ward's return, although Pagampao did have permissionto let the maids go home if they were sick. Pagampaocontinues to be hourly paid as a working supervisor, anddoes not attend management meetings.C. Analysis and ConclusionsEmployees Cabacungan, Bayan, and Sales, all ofwhom had varying degrees of difficulty with compre-hending and responding to the sometime convolutedquestions put to them, nevertheless impressed me ascredible witnesses, and their testimony was consistent inmaterial respects. Moreover, it is significant that Salescontinued in Respondent's employ, and Respondent ad-duced no evidence tending to show that Sales wouldhave any reason to fabricate her testimony regarding theevents herein. See Pittsburgh Press Co., 252 NLRB 500,504 (1980), and cases cited therein.Conversely, Supervisor Ledward did not impress meas a forthright witness, and her testimony, particularlyregarding her rationale for discharging the employees,was simply not compatible with either logic or soundbusiness practices. It is inconceivable that she would findit necessary to immediately call a meeting of her entirestaff because one employee, Bayan, allegedly told Led-ward that she would be leaving Respondent's employ toreturn to her former employer. At that particular time,so far as the record shows, Ledward had not been ad-vised that other employees were also intending to leaveRespondent's employ, and no comprehensible rationaleappears to exist justifying Ledward's alleged request tothe entire staff that they announce any intentions of thisnature. If in fact the Halekulani Hotel was seeking em-ployees at that time, it certainly would not have been inthe best interest of either Ledward or Respondent to, ineffect, act as a referral service for a competitor. More-over, it is significant that the human resources managerfor the Halekulani Hotel, Carol Suda, testified that it wasnot until the end of May 1983 that the hotel first contact-ed its former employees in order to ascertain whetherthey would be interested in returning to work. Therecord is devoid of any evidence that in late January1983 either Bayan or Cabacungan believed the Haleku-lani Hotel would be opening in February, and then June1983, as Ledward maintains. Thus, the record supportsthe denials of Bayan and Cabacungan that they evermade such or similar statements to Ledward in January1983.Ledward emphasized that she was very friendly withCabacungan and Bayan, and there is no contention thattheir work while in the employ of Respondent was defi-cient in any respect. Therefore, it defies credulity toaccept as truthful Ledward's reason for refusing to honorthe alleged request of both Cabacungan and Bayan toremain in Respondent's employ until June. Thus, on Jan-uary 29, 1983, both employees were working, and theirreplacements had not been hired. Respondent adducedno probative evidence showing that it was necessary tohire replacements in early February, so that they couldbe properly trained as room maids by June, and Led-ward's self-serving statements that the rooms at Re-spondent's hotel are somehow more difficult to clean, ap-parently as a result of their size and the fact that some ofall suites are equipped with kitchens, simply does not jus-336 WAIKIKI SUNSET HOTELtify a 4- or 5-month training period for work of thisnature.I find that Ledward questioned Cabacungan aboutsigning the union petition, announced at the meeting onJanuary 26 that all employees who signed the union peti-tion would be discharged,3and on January 29 told Caba-cungan and Bayan that they were discharged because oftheir union activity. Moreover, it is clear, and I find, thatLedward told Sales, on January 26, that she was beingdischarged and her discharge would be effective follow-ing her vacation which was scheduled for April. WhileSales may not have been specifically told that the dis-charge was for union activity, this was certainly under-stood as a result of the January 26 meeting. Sales' notifi-cation of discharge was not rescinded until early April,and therefore the record is clear that for a period of sev-eral months Sales believed she had been terminated andwould no longer be in Respondent's employ beyondApril 1983. It is clear that, by the foregoing conduct, Re-spondent violated Section 8(a)(1) and (3) of the Act asalleged.4I further find that Carmelita Pagampao, at times mate-rial herein, was either a supervisor or agent of Respond-ent, as alleged. I credit Cabacungan and Bayan and findthat Pagampao was perceived by the employees to betheir supervisor and that it was reasonable for them tobelieve she spoke on behalf of management. Thus, I findthat Pagampao would inspect the work of the maids andreprimand them and threaten them with discipline or dis-charge for failure to properly perform their duties.Moreover, I find that Pagampao did discharge anothermaid, apparently pursuant to Ledward's direction. I donot credit the testimony of either Ledward or Pagampao,both of whom denied the authority and conduct attrib-uted to Pagampao by Cabacungan and Bayan. See Lime-stone Apparel Corp., 255 NLRB 722, 733 (1981); QualityDrywall Co., 254 NLRB 617, 620 (1981); CumberlandFarms Dairy, 258 NLRB 900 fn. 3 (1981).Having found that Pagampao was a supervisor oragent of Respondent, I further find that she interrogatedCabacungan and other maids, as credibly testified to byCabacungan, regarding their union activity. Such con-duct is clearly violative of Section 8(a)(1) of the Act, asalleged. Ajax Tool Works, 257 NLRB 825, 828 (1981).Moreover, the fact that Cabacungan and other unspeci-fied maids were reluctant to be truthful with Pagampao,3 I do not credit the testimony of Elena Bannan or Melena Hamasakiwho testified that Ledward made no such statement at this meeting.4 Respondent's contention that the determination by the State Depart-ment of Labor and Industrial Relations Unemployment Insurance Divi-sion that Bayan simply quit her job should be afforded significant weightis without merit. The record clearly shows that this determination wasbased solely on the Respondent's proffered account of the matter, andthat Bayan, who failed to report for her appointment with the agency,did not furnish her position regarding her discharge.for fear of being discharged by her, demonstrates thatthey believed Pagampao to possess such authority, andenforces my conclusion, supra, that Pagampao was eithera supervisor or agent of Respondent. While I furtherconclude that Pagampao also interrogated Sales duringthe January 26 phone call which, I find, did occur asSales testified, and told Sales that she had been fired be-cause she signed a union card, such statements do notappear to be alleged as violations.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has violated Section 8(a)(l) and (3) ofthe Act by discharging employees Guillerma Cabacun-gan, Gregoria Bayan, and Perpetua Sales in January1983.4. Respondent has violated Section 8(a)(1) of the Actby engaging in coercive interrogation of employees, andby threatening them with discharge because of theirunion activity.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent violated and is violat-ing Section 8(a)(1) and (3) of the Act, I recommend thatit be required to cease and desist therefrom and from inany like or related manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed under Section 7 of the Act, and take certainaffirmative action described herein, including the postingof an appropriate notice.Having found that Respondent unlawfully dischargedand thereafter failed and refused to reinstate employeesCabacungan and Bayan, it is recommended that Re-spondent offer them immediate reinstatement to theirformer positions without loss of seniority or other bene-fits and make them whole, with interest, for any loss ofpay they may have suffered as a result of the discrimina-tion against them. Backpay is to be computed in themanner prescribed in F. W. Woolworth Co., 90 NLRB289 (1950), and Florida Steel Corp., 231 NLRB 651(1977). See generally Isis Plumbing Co., 138 NLRB 716(1962).It is further recommended that Respondent expungefrom its records any reference to the foregoing unlawfuldischarges and advise the employees that it has done so.See Sterling Sugars, 261 NLRB 472 (1982).[Recommended Order omitted from publication.]337